



       
ACQUISITION AGREEMENT

BY AND AMONG

GLOBAL ADVANCE CORP.

AND

POSTINK TECHNOLOGY, LP.

AND

RSIV, LLC
         



--------------------------------------------------------------------------------



ACQUISITION AGREEMENT

            Agreement dated as of the 5th day of February, 2008 by and among
Global Advance Corp., a Delaware corporation, with an address at 24955 Pacific
Coast Highway, Malibu, CA 90265 ("GADV"), and PostInk Technology, LP., a Texas
limited partnership, with an address at 2045 FM 2673, Suite 1 Canyon Lake, Comal
County, Texas 78133, and RSIV, LLC (general partner of PostInk Technology, LP),
(hereinafter referred to collectively as "POST").


WITNESSETH

            WHEREAS, GADV desires to acquire 100% of POST;

            WHEREAS, the POST partners desire to exchange all of their interest
in POST for shares of GADV;

            WHEREAS, the parties would not enter into this Agreement unless they
agreed to make the representations and warranties set forth in Articles "6" and
"7" of this Agreement;

            WHEREAS, the parties agree to make the representations and
warranties set forth in Article "6" and "7" of this Agreement;

            WHEREAS, the POST partners and the Board of Directors of GADV deem
it advisable and in the best interests of each company and their respective
shareholders/partners that GADV acquire 100% interest of POST from the POST
partners in order to advance the long?term business interests of POST and GADV;

            WHEREAS, the Boards of Directors/Managing Partners of each of POST
and GADV have adopted, approved and authorized the execution and delivery of
this Agreement to implement the acquisition of 100% interest of POST by GADV
from the POST partners in compliance with the provisions of the Texas General
Corporation Law and the Delaware Revised Statutes with the result that GADV
shall issue shares of GADV to the POST partners in exchange for one hundred
(100%) percent of the interest of POST, and POST shall thereby become a
wholly-owned subsidiary of GADV;

            WHEREAS, POST and GADV intend that the acquisition of all of 100%
interest of POST by GADV from the POST partners will qualify as a tax-free
reorganization pursuant to Section 368(a) of the Internal Revenue Code of 1986,
as amended;

            WHEREAS, the Boards of Directors/Managing Partners of POST and GADV
intend to, and shall, have this Agreement and the transactions with respect to
this Agreement approved by the partners of POST and the shareholders of GADV in
accordance with the applicable provisions of the Texas General Corporation Law
and Delaware Corporation Law; the parties shall approve of this Agreement in its
entirety, including, but not limited to, Articles "6" and "7" of this Agreement;
and

            WHEREAS, on the Closing Date, the following shall be done
simultaneously, which will hereinafter be referred to as the "Exchange": (1)
GADV shall issue twenty-five million five (25,000,005) shares of GADV Common
Stock and 100,000 Series A Preferred Shares ("Exchange Shares") to POST in
exchange for 100% of POST; (2) GADV shall declare a 15 for 1 forward-split of
the common stock; and (3) GADV shall cancel 29,388,750 common shares of the
original control block. After the Exchange GADV shall have approximately forty
million nine hundred eighty six thousand two hundred fifty-five (40,986,255)
common shares issued and outstanding, fully paid and non-assessable,



1

--------------------------------------------------------------------------------



GADV shall own one hundred (100%) percent of POST, and POST shall thereby become
a wholly-owned subsidiary of GADV; and

            WHEREAS, GADV and POST hereby agree to assume the responsibility of
repaying a current loan outstanding with GADV for $750,000.00, evidenced by the
loan agreement referenced herein as "Exhibit A" (the "Loan Agreement"). Pursuant
to the Loan Agreement, if the Exchange takes place between GADV and POST, the
loan will become repayable by the issuance of the Warrant to Purchase Common
Stock attached hereto as Exhibit "B", which is convertible into fifteen million
(15,000,000) shares of common stock of GADV on a post split basis at a
conversion rate of $0.05 per share; and

            WHEREAS, Pursuant to individual "Lockup Agreements" with the
original shareholders of GADV referenced herein as "Exhibit "C", approximately
5,650,000 common shares will not be publicly sold for a period of 90 (Ninety)
days from the date of this Agreement; and

            WHEREAS, GADV and POST hereby agree to issue cashless warrants
exercisable at $0.01 per share to POST Shareholders for 75,000,000 shares of
common stock of GADV on a post split basis. Copies of such warrants in the form
of the Warrant to Purchase Common Stock are attached hereto as Exhibit "D".

            NOW, THEREFORE, in consideration of the mutual covenants of the
parties hereinafter set forth, and for good and valuable consideration, receipt
of which is hereby acknowledged,

            IT IS AGREED:

            1.           Recitals. The parties hereby adopt as part of this
Agreement each of the recitals which is set forth above in the WHEREAS clauses,
and agree that such recitals shall be binding upon the parties hereto by way of
contract and not merely by way of recital or inducement and such WHEREAS clauses
are hereby confirmed and ratified as being accurate by each party as to itself
and himself.

            2.           Authorized Shares. GADV agrees to adjust its number of
authorized shares prior to the Closing Date, so that there shall be five hundred
million (500,000,000) authorized shares of GADV Common Stock of which three
million twenty five thousand (3,025,000) are issued and outstanding prior to the
Closing. Pursuant to the Share Exchange Agreement, GADV has authorized one
million (1,000,000) of Series A Preferred Stock with a par value of $0.0001 per
share. The Series A Preferred Stock has a 750-1 conversion and voting ratio so
that each Series A Preferred share has a voting and conversion ratio into 750
common shares.

            3.           Closing Transactions.

                          A.         On the Closing Date, subject to, and
consistent with, the provisions of this Agreement, the following shall be done
simultaneously: (1) GADV shall issue twenty-five million five (25,000,005)
shares of GADV Common Stock and 100,000 Series A Preferred Shares ("Exchange
Shares") to POST in exchange for 100% of POST; (2) GADV shall declare a 15 for 1
forward-split of the common stock; and (3) GADV shall cancel 29,388,750 common
shares of the original control block. After the Exchange GADV shall have
approximately forty million nine hundred eighty six thousand two hundred
fifty-five (40,986,255) common shares issued and outstanding, fully paid and
non-assessable, GADV shall own one hundred (100%) percent of POST, and POST
shall thereby become a wholly-owned subsidiary of GADV (referenced herein as
"Exhibit E").

                          B.         Subject to, and consistent with, the
provisions of this Agreement, and in accordance with the relevant provisions of
the Delaware Corporation Law, POST shall become a wholly-owned



2

--------------------------------------------------------------------------------



subsidiary of GADV through the Exchange set forth in Paragraph "A" of this
Article "3" of this Agreement.

            4.           Directors and Officers.

                          A.         The expected corporate structure of the
combined entities is that of a publicly traded company. The Management of the
company is to be that of Russell Chaney as CEO/Chairman and Shane Rapp as
President/Secretary/Treasurer. Russell Chaney and Shane Rapp shall be members of
the board of directors of GADV. This Board of Directors and the Officers shall
have full control of the Company.

            5.           Closing Date. The closing of this transaction (the
"Closing") shall take place at the offices of Applbaum & Zouvas, LLP, 925 Hotel
Circle South, San Diego, CA. 92108 at 10:00 AM Pacific Standard Time ("PST") on
April 25, 2008 (the "Closing Date").

            6.           POST's Representations, Warranties and Covenants. POST
represents, warrants and covenants to GADV as follows:

                          A.         Corporate Status.

                                 i.          POST is a limited partnership duly
organized pursuant to the laws of the State of Texas, with all requisite power
and authority to carry on its business as presently conducted in all
jurisdictions where presently conducted, to enter into this Agreement and to
consummate the transactions set forth in this Agreement; and

                                 ii.         Copies of (a) the Certificate of
Partnership of POST, and all amendments thereto, certified by the Secretary of
State of Texas, (b) the Partnership Agreement of POST, as amended, certified by
the Secretary of POST, and (c) a good standing certificate for POST issued by
the Secretary of State of Texas as of a date not more than thirty (30) days
prior to the date of this Agreement, are annexed to, and made a part of, this
Agreement as Exhibits "F" (Article "6Aii"), "G" (Article "6Aii"), and "H"
(Article "6Aii"), respectively, and are complete and correct as of the date of
this Agreement.

                          B.         Authority of POST. POST has the full
partnership power and authority to execute, deliver and perform this Agreement
and has taken all corporate action required by law and its organizational
documents to authorize the execution and delivery of this Agreement and the
consummation of the transactions set forth in this Agreement, and no other
corporate action on its part is necessary to authorize and approve this
Agreement or to consummate the transactions contemplated hereby. This Agreement
and the consummation by POST of the transactions set forth in this Agreement
have been duly and validly authorized, executed and delivered by POST, and
(assuming the valid authorization, execution and delivery of this Agreement by
GADV) this Agreement is valid and binding upon POST and enforceable against POST
in accordance with its terms (except as the enforceability thereof may be
limited by bankruptcy, insolvency, bank moratorium or similar laws affecting
creditors' rights generally and laws restricting the availability of equitable
remedies, and may be subject to general principles of equity whether or not such
enforceability is considered in a proceeding at law or in equity). A certified
resolution by the partners of POST and a consent of a majority of the POST
partners POST's entry into this Agreement and consummation of the transactions
set forth in this Agreement are annexed to, and made a part of, this Agreement
as Exhibits "I" (Article "6B") and "J" (Article "6B").

                          C.         Ownership. Annexed hereto and made a part
hereof as Exhibit "K" (Article "6C"), is a schedule of all POST partners and
their respective ownership of POST.



3

--------------------------------------------------------------------------------



                          D.         Compliance with the Law and Other
Instruments. Except as otherwise provided in this Agreement and in the Exhibits
annexed to, and made a part of, this Agreement, the business and operations of
POST have been and are being conducted in all material respects in accordance
with all applicable laws, rules and regulations of all authorities which affect
POST or its properties, assets, businesses or prospects.

                          E.         Absence of Conflicts. The execution and
delivery of this Agreement, and the consummation by POST of the transactions set
forth in this Agreement: (i) do not and shall not conflict with or result in a
breach of any provision of POST's partnership agreement, (ii) do not and shall
not result in any breach of, or constitute a default or cause an acceleration
under any arrangement, agreement or other instrument to which POST is a party to
or by which any of its assets are bound, (iii) do not and shall not cause POST
to violate or contravene any provision of law or any governmental rule or
regulation, and (iv) will not and shall not result in the imposition of any
lien, or encumbrance upon, any property of POST. POST has performed in all
material respects all of its obligations which are, as of the date of this
Agreement, required to be performed, pursuant to the terms of any such
agreement, contract or commitment.

                          F.         Environmental Compliance. POST is in
compliance with all applicable environmental laws.

                          G.         OSHA Compliance. POST is in compliance with
all applicable federal, state and local laws, rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder and
other governmental requirements relating to occupational health and safety
including, but not limited to, the Occupational Safety and Health Act of 1970,
as amended, and the rules and regulations promulgated thereunder.

                          H.         Taxes. POST has timely filed all required
federal tax returns for income, franchise, social security, withholding, sales,
excise, unemployment insurance, real estate and other taxes, and has paid or
made adequate provisions for the payment of all such taxes shown to be due on
said returns.

                          I.         Litigation. There are no legal,
administrative, arbitration or other proceedings or governmental investigations
adversely affecting POST or its properties, assets or businesses, or with
respect to any matter arising out of the conduct of POST's business pending or
to its knowledge threatened, by or against, any officer or director of POST in
connection with its affairs, whether or not covered by insurance. Neither POST
nor its officers or directors are subject to any order, writ, injunction or
decree of any court, department, agency or instrumentality affecting POST. POST
is not presently engaged in any legal action.

                          J.         Contracts. Except as set forth on the POST
Disclosure Schedule, POST is not a party to any material contracts.

                          K.         No Approvals. No approval of any
governmental authority is required of POST in connection with the consummation
of the transactions set forth in this Agreement.

                          L.         Complete Disclosure. No representation or
warranty of POST which is contained in this Agreement, or in a writing furnished
or to be furnished pursuant to this Agreement, to POST's knowledge contains or
shall contain any untrue statement of a material fact, or omits or shall omit to
state any fact which is required to make the statements which are contained
herein or therein, in light of the circumstances under which they were made, not
materially misleading. There is no fact relating to



4

--------------------------------------------------------------------------------



the business, affairs, operations, conditions (financial or otherwise) or
prospects of POST which would materially adversely affect same which has not
been disclosed to GADV in this Agreement.

                          M.         No Defense. It shall not be a defense to a
suit for damages for any misrepresentation or breach of covenant or warranty
that GADV knew or had reason to know that any covenant, representation or
warranty of POST in this Agreement or furnished or to be furnished to GADV
contained untrue statements.

            7.           GADV's Representations, Warranties and Covenants. GADV
represents, warrants and covenants to POST as follows:

                          A.         Corporate Status.

                                 i.          GADV is a corporation duly
organized, validly existing and in good standing pursuant to the laws of the
State of Delaware, with all requisite power and authority to carry on its
business as presently conducted in all jurisdictions where presently conducted,
to enter into this Agreement and to consummate the transactions set forth in
this Agreement; and

                                 ii.         copies of (a) the Certificate of
Incorporation of GADV, and all amendments thereto, certified by the Secretary of
State of the State of Delaware, (b) the By-Laws of GADV, as amended, certified
by the Secretary of GADV, and (c) a good standing certificate for GADV issued by
the Secretary of State of the State of Delaware as of a date not more than
thirty (30) days prior to the date of this Agreement, are annexed to, and made a
part of, this Agreement as Exhibits "L" (Article "7Aii"), "M" (Article "7Aii")
and "N" (Article "7Aii") respectively, and are complete and correct as of the
date of this Agreement.

                          B.         Authority of GADV. GADV has the full
corporate power and authority to execute, deliver and perform this Agreement and
has taken all corporate action required by law and its organizational documents
to authorize the execution and delivery of this Agreement and the consummation
of the transactions set forth in this Agreement, and no other corporate action
on its part is necessary to authorize and approve this Agreement or to
consummate the transactions contemplated hereby. This Agreement and the
consummation by GADV of the transactions set forth in this Agreement have been
duly and validly authorized, executed, and delivered by the Board of Directors
of GADV, and (assuming the valid authorization by the partners of POST, and the
execution and delivery of this Agreement by POST) this Agreement is valid and
binding upon GADV and enforceable against GADV in accordance with its terms
(except as the enforceability thereof may be limited by bankruptcy, insolvency,
bank moratorium or similar laws affecting creditors' rights generally and laws
restricting the availability of equitable remedies and may be subject to general
principles of equity whether or not such enforceability is considered in a
proceeding at law or in equity). A certified resolution of the Board of
Directors of GADV and a consent of the shareholders holding a majority of the
votes of GADV approving GADV's entry into this Agreement and consummation of the
transactions set forth in this Agreement are annexed to, and made a part of,
this Agreement as Exhibits "O" (Article "7C") and "P" (Article "7B").

                          C.         Ownership. The individuals and/or entities
set forth on Exhibit "Q" (Article "7C") which is annexed to, and made a part of,
this Agreement, are the shareholders of record of GADV.

                          D.         Compliance with the Law and Other
Instruments. The business and operations of GADV have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of all authorities which affect GADV or its properties, assets,
businesses or prospects.



5

--------------------------------------------------------------------------------



                          E.         Absence of Conflicts. The execution and
delivery of this Agreement and the issuance of the securities of GADV, and the
consummation by GADV of the transactions set forth in this Agreement: (i) do not
and shall not conflict with or result in a breach of any provision of GADV's
Certificate of Incorporation or By-Laws, (ii) do not and shall not result in any
breach of, or constitute a default or cause an acceleration under any
arrangement, agreement or other instrument to which GADV is a party to or by
which any of its assets are bound, (iii) do not and shall not cause GADV to
violate or contravene any provision of law or any governmental rule or
regulation, and (iv) will not and shall not result in the imposition of any
lien, or encumbrance upon, any property of GADV. GADV has performed in all
material respects all of its obligations which are, as of the date of this
Agreement, required to be performed, pursuant to the terms of any such
agreement, contract or commitment.

                          F.         Environmental Compliance. GADV is in
compliance with all applicable environmental laws.

                          G.         OSHA Compliance. GADV is in compliance with
all applicable federal, state and local laws, rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder and
other governmental requirements relating to occupational health and safety
including, but not limited to, the Occupational Safety and Health Act of 1970,
as amended, and the rules and regulations promulgated thereunder.

                          H.         Securities laws compliance. GADV is in
compliance with all applicable securities laws through the present date and in
connection with the transactions contained in this Agreement.

                          I.         Taxes. GADV has timely filed all required
federal, state, city and local tax returns for income, franchise, social
security, withholding, sales, excise, unemployment insurance, real estate and
other taxes, and has paid or made adequate provisions for the payment of all
such taxes shown to be due on said returns. The acquisition of all of 100%
interest of POST by GADV from the POST partners will qualify as a tax-free
reorganization pursuant to Section 368(a) of the Internal Revenue Code of 1986,
as amended.

                          J.         Litigation. There are no legal,
administrative, arbitration, or other proceedings or governmental investigations
adversely affecting GADV or its properties, assets or businesses, or with
respect to any matter arising out of the conduct of GADV's business pending, or
to its knowledge threatened, by or against, any officer or director of GADV in
connection with its affairs, whether or not covered by insurance. Neither GADV
nor its officers or directors are subject to any order, writ, injunction, or
decree of any court, department, agency, or instrumentality, affecting GADV.
GADV is not presently engaged in any legal action.

                          K        . Contracts. Except as set forth on the GADV
Disclosure Schedule, GADV is not a party to any material contracts.

                          L.         No Approvals. No approval of any
governmental authority is required of GADV in connection with the consummation
of the transactions set forth in this Agreement.

                          M.         Complete Disclosure. No representation or
warranty of GADV which is contained in this Agreement, or in a writing furnished
or to be furnished pursuant to this Agreement, to GADV's knowledge contains or
shall contain any untrue statement of a material fact, or omits or shall omit to
state any fact which is required to make the statements which are contained
herein or therein, in light of



6

--------------------------------------------------------------------------------



the circumstances under which they were made, not materially misleading. There
is no fact relating to the business, affairs, operations, conditions (financial
or otherwise) or prospects of GADV which would materially adversely affect same
which has not been disclosed to POST in this Agreement.

                          N.         No Defense. It shall not be a defense to a
suit for damages for any misrepresentation or breach of covenant or warranty
that POST knew or had reason to know that any covenant, representation or
warranty of GADV in this Agreement or furnished or to be furnished to POST
contained untrue statements.

            8.           Mutual Covenants of All of the Parties Hereto.

                          A.         Best Efforts. Each of the parties hereto
shall use its best efforts to perform or satisfy each covenant or condition to
be performed or satisfied by each of them before and after the Closing Date.

                          B.         Notice of Developments and Updates. Each of
the parties hereto shall give prompt written notice pursuant to Paragraph "C" of
Article "20" of this Agreement to the other parties hereto of any act, event or
occurrence which may cause or constitute a breach of any of its own
representations and warranties in Articles "6" or "7" of this Agreement, as the
case may be.

                          C.         No Public Announcement. None of the parties
hereto shall, without the prior written approval of POST and GADV, make any
press release or other public announcement or communicate with any customer,
competitor, or supplier of, or others having business dealings with, either of
POST or GADV concerning the transactions contemplated by this Agreement, except
as and to the extent that such party shall determine such disclosure is required
by law (which determination shall be made by such party based upon the advice of
its counsel), in which event the other parties hereto shall be advised and the
parties shall use their best efforts to cause a mutually agreeable release or
announcement to be issued.

                          D.         Exclusivity. Neither POST nor GADV shall,
without the prior written approval of (i) in the case of GADV, POST or (ii) in
the case of POST, GADV, (i) enter into, or (ii) solicit, initiate or encourage
any inquiries or proposals that constitute, or could reasonably be expected to
lead to, a proposal or offer for, a merger, consolidation, business combination,
sale of substantial assets, sale of shares of capital stock (including, but not
limited to, by way of a tender offer) or similar transaction involving such
party, other than the transactions contemplated by this Agreement.

            9.           Conduct of GADV's Business Prior to the Closing Date.
Between the date of this Agreement and the Closing Date, GADV shall carry on its
business in the ordinary course and in the same manner as heretofore conducted
and shall preserve intact the existing business organization of GADV, and use
its best efforts to preserve GADV's relationships, if any, with customers,
suppliers and others having business dealings with GADV, to the end that its
goodwill and ongoing business shall not be materially impaired on the Closing
Date. Without the prior written consent of POST, GADV shall not:

                          A.         make any change in its Certificate of
Incorporation or By-Laws;

                          B.         authorize or issue any capital stock or any
rights, warrants, options or convertible securities to acquire such stock,
except pursuant to the terms and conditions of this Agreement;

                          C.         take any action or omit to do any act which
would cause the representations or warranties of GADV contained herein to be
untrue or incorrect in any material respect;



7

--------------------------------------------------------------------------------



                          D.         declare or make any payment or distribution
to its shareholders (other than payment of compensation for services rendered,
if applicable) or purchase or redeem any shares of capital stock, except
pursuant to the terms and conditions of this Agreement;

                          E.         commit any act or omit to do any act which
would cause a material breach of any agreement, contract or commitment which is
listed in an Exhibit annexed to this Agreement;

                          F.         wind down or transfer its business; or

                          G.         engage in any business activities
whatsoever.

            10.        Conduct of POST Business Prior to the Closing Date.
Between the date of this Agreement and the Closing Date, POST shall carry on its
business in the ordinary course and in the same manner as heretofore conducted
and shall preserve intact the existing business organization of POST, and use
its best efforts to (i) keep available to POST the services of POST's present
officers and employees, (ii) preserve POST's relationships, if any, with
customers, suppliers and others having business dealings with POST, to the end
that its goodwill and ongoing business shall not be materially impaired on the
Closing Date. Without the prior written consent of GADV, POST shall not:

                          A.         make any change in the Certificate of
Partnership or partnership agreement of POST;

                          B.         conduct the business of POST in any manner
other than in the ordinary course;

                          C.         declare or make any payment or distribution
to its partners (other than payment of compensation for services rendered, if
applicable) or purchase or redeem any shares of capital stock, except pursuant
to the terms and conditions of this Agreement;

                          D.         take any action or omit to do any act which
would cause the representations or warranties of POST contained herein to be
untrue or incorrect in any material respect;

                          E.         commit any act or omit to do any act which
would cause a material breach of any agreement, contract or commitment which is
listed in an Exhibit annexed to this Agreement; or

                          F.         commit any other act or omit to do any
other act which would have a material adverse effect upon the business,
financial condition or earnings of POST.

            11.        Nondisclosure of Confidential Information/Non-Circumvent.

                          A.         As used in this Agreement, "Confidential
Information" shall mean oral or written information which is directly or
indirectly presented to a party, its past, present or future subsidiaries,
parents, officers, consultants, directors, shareholders, affiliates, attorneys,
employees, agents and its and their respective Immediate Families (as defined
below; all of the foregoing are hereinafter collectively referred to as
"Agents") by another party or its Agents, including, but not limited to,
information which is developed, conceived or created by the party, or disclosed
to the other party or its Agents or known by or conceived or created by the
other party or its Agents during, or after the termination of, this Agreement if
disclosed to the other party or its Agents or known by or conceived or created
by the other party or its Agents as a result of this Agreement, with respect to
the party, its business or any of said



8

--------------------------------------------------------------------------------



party's products, processes, and other services relating thereto relating to the
past or present business or any plans with respect to future business of the
party, or relating to the past or present business of a third party or plans
with respect to future business of a third party which are disclosed to the
party. Confidential Information includes, but is not limited to, all
documentation, hardware and software relating thereto, and information and data
in written, graphic and/or machine readable form, products, processes and
services, whether or not patentable, trademarkable or copyrightable or otherwise
protectable, including, but not limited to, information with respect to
discoveries; know-how; ideas; computer programs, source codes and object codes;
designs; algorithms; processes and structures; product information; marketing
information; price lists; cost information; product contents and formulae;
manufacturing and production techniques and methods; research and development
information; lists of customers and vendors and other information relating
thereto; financial data and information; business plans and processes;
documentation with respect to any of the foregoing; and any other information of
the party that the party informs the other party or its Agents or the other
party or its Agents should know, by virtue of said party's position or the
circumstances in which said party learned such other information, is to be kept
confidential including, but not limited to, any information acquired by the
other party or its Agents from any sources prior to the commencement of this
Agreement. Confidential Information also includes similar information obtained
by the party in confidence from its vendors, licensors, licensees, customers
and/or clients. Confidential Information may or may not be labeled as
confidential.

                          B.         Except as required in the performance of a
party's or its Agents' obligations pursuant to this Agreement, neither said
party nor its Agents shall, during, or after the termination of, this Agreement,
directly or indirectly, use any Confidential Information or disseminate or
disclose any Confidential Information to any person, firm, corporation,
association or other entity. Said Party or its Agents shall take all reasonable
measures to protect Confidential Information from any accidental, unauthorized
or premature use, disclosure or destruction. The foregoing prohibition shall not
apply to any Confidential Information which: (i) was generally available to the
public prior to such disclosure; (ii) becomes publicly available through no act
or omission of said party or its Agents (iii) is disclosed as reasonably
required in a proceeding to enforce said party's rights under this Agreement or
(iv) is disclosed as required by court order or applicable law; provided,
however, that if said party and/or its Agents are legally requested or required
by court order or applicable law, including, but not limited to, by oral
question, interrogatories, request for information or documents, subpoenas,
civil investigative demand or similar process to disclose any Confidential
Information, said party and/or its Agents, as the case may be, shall promptly
notify the party of such request or requirement so that the party may seek an
appropriate protective order; provided further, however; that if such protective
order is not obtained, said party and/or its Agents, as the case may be, agree
to furnish only that portion of the Confidential Information which they are
advised by their respective counsel is legally required.

                          C.         Upon termination of this Agreement for any
reason or at any time upon request of a party, the other party and its Agents
agree to deliver to the requesting party all materials of any nature which are
in the other party's or its Agents' possession or control and which are or
contain Confidential Information, or which are otherwise the property of the
requesting party or any vendor, licensor, licensee, customer or client of the
party, including, but not limited to writings, designs, documents, records,
data, memoranda, tapes and disks containing software, computer source code
listings, routines, file layouts, record layouts, system design information,
models, manuals, documentation and notes. The other party and its Agents shall
destroy all written documentation prepared by them for internal purposes based
in whole or in part on any Confidential Information and such destruction shall
be confirmed to the requesting party in writing by the other party and/or its
Agents.



9

--------------------------------------------------------------------------------



                          D.         Upon the consummation of the transaction
set forth in this Agreement, all of the Confidential Information shall be deemed
to be the property of GADV.

            12.        Survival of Representations, Warranties and Covenants.
All covenants, agreements, representations and warranties made in or in
connection with this Agreement shall survive the Closing Date hereof, and shall
continue in full force and effect, it being understood and agreed that each of
such covenants, agreements, representations and warranties is of the essence of
this Agreement and the same shall be binding upon and shall inure to the benefit
of the parties hereto, and their successors and assigns.

            13.        Conditions of Closing.

                          A. Conditions to POST's Obligation to Close. The
obligation of POST to close the transactions set forth in this Agreement shall
be subject to the following conditions:

                                 i.          Representations and Warranties of
GADV to be True. To GADV's knowledge, the representations and warranties of GADV
set forth in this Agreement shall be true in all material respects on the
Closing Date with the same effect as though made at such time, except to the
extent waived or affected by the transactions set forth in this Agreement;

                                 ii.         Performance of Obligations of GADV.
GADV shall have performed all obligations and complied with all covenants set
forth in this Agreement to be performed or complied with in all material
respects by it prior to the Closing Date;

                                 iii.        No Adverse Change. There shall not
have occurred any material adverse change since the date of this Agreement and
through the date of the Closing Date in the business, properties, results of
operations or business or financial condition of GADV;

                                 iv.       Statutory Requirements. Any statutory
requirement for the valid consummation by GADV of the transactions set forth in
this Agreement shall have been fulfilled; any authorizations, consents and
approvals of all federal, state and local governmental agencies and authorities
required to be obtained, in order to permit consummation by GADV of the
transactions set forth in this Agreement and to permit the business presently
carried on by GADV to continue unimpaired following the Closing Date, shall have
been obtained;

                                 v.        No Governmental Proceedings. No
action or proceeding shall have been instituted before a court or other
governmental body by any governmental agency or public authority to restrain or
prohibit the transactions set forth in this Agreement;

                                 vi.       Consents Under Agreements. GADV shall
have obtained the consent or approval of each person whose consent or approval
shall be required in connection with the transactions set forth in this
Agreement;

                                 vii.      Good Standing Certificate. On the
Closing Date, GADV shall provide POST with a good standing certificate for GADV
issued by the Secretary of State of the State of Delaware, which certificate is
complete and correct as of a date within thirty (30) days prior to the Closing
Date;

                                 viii.     Shareholder Approval. The
shareholders of GADV shall have approved this Agreement and its related
transactions in accordance with the applicable provisions of the Delaware
Corporations Code, and GADV shall have delivered to POST a consent of the
shareholders of GADV in the form annexed to, and made a part of, this Agreement
as Exhibit "P" (Article "7B"); and



10

--------------------------------------------------------------------------------



                                 ix.       Directors and Officers. The Board of
Directors of GADV shall have appointed Russell Chaney as the CEO/Chairman, Shane
Rapp as President/Secretary/Treasurer and both Russell Chaney and Shane Rapp as
members of the board of directors of GADV pursuant to Paragraph "A" of Article
"4" of this Agreement, and the directors and officers of GADV serving
immediately prior to the Closing Date shall have resigned pursuant to Paragraphs
"A" and "B" of Article "4" of this Agreement, respectively.

                                 x         No Liabilities. GADV shall have no
liabilities, contractual or other obligations, or business activities, all of
which shall have been satisfied, resolved or transferred prior to the Closing
without any recourse or liability to GADV.

                                 xi.      Legal Opinion. GADV shall provide POST
with a legal opinion certifying that GADV does not have any outstanding
indebtedness or other liabilities or obligations of any nature (whether
absolute, accrued, contingent or otherwise, and whether due or to become due),
including, but not limited to, tax liabilities, debts, liens, encumbrances, or
pending or threatened lawsuits.

                          B.         Conditions to GADV's Obligation to Close.
The obligation of GADV to close the transactions set forth in this Agreement
shall be subject to the following conditions:

                                 i.        Representations and Warranties of
POST to be True. To POST's, the representations and warranties of POST set forth
in this Agreement shall be true in all material respects on the Closing Date
with the same effect as though made at such time, except to the extent waived or
affected by the transactions set forth in this Agreement;

                                 ii.       Performance of Obligations of POST.
POST shall have performed all obligations and complied with all covenants set
forth in this Agreement to be performed or complied with in all material
respects by him or it prior to the Closing Date;

                                 iii.       No Adverse Change. There shall not
have occurred any material adverse change through the date of the Closing Date
in the business, properties, results of operations or business or financial
condition of POST;

                                 iv.       Statutory Requirements. Any statutory
requirement for the valid consummation by POST of the transactions set forth in
this Agreement shall have been fulfilled; any authorizations, consents and
approvals of all federal, state and local governmental agencies and authorities
required to be obtained, in order to permit consummation by POST of the
transactions set forth in this Agreement and to permit the business presently
carried on by POST to continue unimpaired following the Closing Date, shall have
been obtained;

                                 v.        No Governmental Proceedings. No
action or proceeding shall have been instituted before a court or other
governmental body by any governmental agency or public authority to restrain or
prohibit the transactions set forth in this Agreement;

                                 vi.       Consents Under Agreements. POST shall
have obtained the consent or approval of each person whose consent or approval
shall be required in connection with the transactions set forth in this
Agreement; and

                                 vii.      Partner Approval. The POST partners
shall have approved this Agreement and its related transactions pursuant to the
applicable provisions of the Texas General Corporations Law, and



11

--------------------------------------------------------------------------------



POST shall have delivered to GADV consent of a majority of the POST partners in
the form annexed to, and made a part of, this Agreement as Exhibit "J" (Article
"6B").

                                 viii.      Good Standing Certificate. On the
Closing Date, POST shall provide GADV with a good standing certificate for POST
issued by the Secretary of State of the State of Texas, which certificate is
complete and correct as of a date within thirty (30) days prior to the Closing
Date, if applicable;

            14.        Documents, Certificates, etc. to be Delivered at Closing.

                          A.         At the Closing, GADV shall deliver the
following items to POST:

                                 i.         stock certificates evidencing the
Exchange Shares, as defined in the ninth "WHEREAS" clause of this Agreement;

                                 ii.        a good standing certificate of GADV,
dated within thirty (30) days prior to the Closing Date;

                                 iii.       a consent of the shareholders of
GADV, in the form annexed to, and made a part of, this Agreement as Exhibit "P"
(Article "7B"); and

                                 iv.       the legal opinion set forth in
Subparagraph "xi" of Paragraph "A" of Article "13" of this Agreement.

                          B.         At the Closing, POST shall deliver the
following items to GADV:

                                 i.         stock certificates evidencing all of
the issued and outstanding shares of POST Common Stock; and

                                 ii.        a consent of the POST partners, in
the form annexed to, and made a part of, this Agreement as Exhibit "J" (Article
"6B").

                                 iii.       a good standing certificate of POST,
dated within thirty (30) days prior to the Closing Date.

            15.        Equitable Relief.

                          A.         GADV acknowledges that POST shall be
irreparably damaged if this Agreement is not consummated. Therefore, in the
event of any breach by GADV of this Agreement, POST shall have the right to
obtain equitable relief including, but not limited to, an order for specific
performance of this Agreement or an injunction, without the need to: (i) post a
bond or other security, (ii) to prove any actual damage or (iii) to prove that
money damages would not provide an adequate remedy. Resort to such equitable
relief, however, shall not be construed to be a waiver of any other rights or
remedies which POST may have for damages or otherwise.

                          B.         POST acknowledges that GADV shall be
irreparably damaged if this Agreement is not consummated. Therefore, in the
event of any breach by POST of this Agreement, GADV shall have the right, at its
election, to obtain equitable relief including, but not limited to, an order for
specific performance of this Agreement or an injunction, without the need to:
(i) post a bond or other security,



12

--------------------------------------------------------------------------------



(ii) to prove any actual damage or (iii) to prove that money damages would not
provide an adequate remedy. Resort to such equitable relief, however, shall not
be construed to be a waiver of any other rights or remedies which GADV may have
for damages or otherwise.

            16.        Method of Termination. This Agreement may be terminated
prior to the Closing Date, by any of the following methods:

                          A.         by mutual written consent of GADV and POST,
authorized by the Boards of Directors of GADV and the managing partner of POST;

                          B.         by written notice from (i) GADV to POST, or
(ii) POST to GADV, if within ten (10) business days after receipt of such
written notice that the Closing Date has passed, the Closing has not occurred;
provided, however, that if the Closing shall not have occurred on, or prior to,
the Closing Date as a result of any action taken, or failure to act, by any
governmental or regulatory authority including, but not limited to, the
withholding of, or a delay in, any approval in connection with any aspect of the
transactions contemplated hereby, then the Closing Date shall automatically be
extended until a date which is a reasonable time subsequent to the date upon
which such governmental or regulatory action is resolved which will allow the
parties to complete the procedures required to consummate the transactions
contemplated hereby; provided, further, however, that the right to terminate
this Agreement pursuant to this Paragraph "B" of this Article "16" of this
Agreement shall not be available to any party whose failure to fulfill any
obligation pursuant to this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such date;

                          C.         by GADV if there is a material breach of
any representation or warranty set forth in Article "6" of this Agreement or by
POST in Article "8" of this Agreement or any covenant or agreement to be
complied with or performed by POST pursuant to the terms of this Agreement,
including, but not limited to, the covenants set forth in Article "10" of this
Agreement, or the failure of a condition set forth in Paragraph "B" of Article
"13" of this Agreement to be satisfied (and such condition is not waived in
writing by GADV) on or prior to the Closing Date, or the occurrence of any event
which results in the failure of a condition set forth in Paragraph "B" of
Article "13" of this Agreement to be satisfied on or prior to the Closing Date;
provided however, that, GADV may not terminate this Agreement prior to the
Closing Date if POST has not had an adequate opportunity to cure such failure,
pursuant to Article "18" of this Agreement; or

                          D.         by POST if there is a material breach of
any representation or warranty set forth in Article "7" of this Agreement or by
GADV in Article "8" of this Agreement or any covenant or agreement to be
complied with or performed by GADV pursuant to the terms of this Agreement,
including, but not limited to, the covenants set forth in Article "9" of this
Agreement, or the failure of a condition set forth in Paragraph "A" of Article
"13" of this Agreement to be satisfied (and such condition is not waived in
writing by POST) on or prior to the Closing Date, or the occurrence of any event
which results in the failure of a condition set forth in Paragraph "A" of
Article "13" of this Agreement to be satisfied on or prior to the Closing Date;
provided however, that, the POST may not terminate this Agreement prior to the
Closing Date if GADV has not had an adequate opportunity to cure such failure
pursuant to Article "18" of this Agreement.

            17.        Effect of Termination. If this Agreement is terminated
pursuant to the provisions set forth in Article "16" of this Agreement, this
Agreement shall become null and void and shall have no further effect.



13

--------------------------------------------------------------------------------



            18.        Cooperation; Notice; Cure. Subject to compliance with
applicable law, from the date of this Agreement until the Closing Date, each of
the parties shall confer on a regular and frequent basis with one or more
representatives of the other parties to report on the general status of ongoing
operations. POST shall promptly provide GADV or its counsel with copies of any
filings any of them made with any governmental entity in connection with this
Agreement and the transactions contemplated hereby and thereby. Each of the
parties shall notify the others of, and will use all commercially reasonable
efforts to cure before the Closing Date, any event, transaction or circumstance,
as soon as practical after it becomes known to such party, that causes or will
cause any covenant or agreement of the parties pursuant to this Agreement to be
breached or that renders or will render untrue any representation or warranty of
the parties contained in this Agreement. Each of the parties shall also notify
the others in writing of, and will use all commercially reasonable efforts to
cure, before the Closing Date, any violation or breach, as soon as practical
after it becomes known to such party, of any representation, warranty, covenant
or agreement made by the parties. No notice given pursuant to this paragraph
shall have any effect on the representations, warranties, covenants or
agreements contained in this Agreement for purposes of determining satisfaction
of any condition contained herein.

            19.        Indemnification.

                          A.         Indemnification by GADV. In order to induce
POST to enter into and perform this Agreement, GADV does hereby indemnify,
protect, defend and save and hold harmless POST and each of its Agents (the
"Indemnified Parties"), from and against any loss resulting to any of them from
any material loss, liability, cost, damage, or expense which the Indemnified
Parties may suffer, sustain or incur arising out of or due to a breach by GADV
of the representations, warranties and covenants set forth in Article "7" of
this Agreement or in any documents delivered pursuant hereto or of a breach by
GADV of any of its obligations pursuant to this Agreement or in any documents
delivered pursuant hereto.

                          B.         Indemnification by POST. In order to induce
GADV to enter into and perform this Agreement, POST indemnifies, protects,
defends and saves and holds harmless GADV and each of its Agents (the
"Indemnified Parties"), from and against any loss resulting to any of them from
any material loss, liability, cost, damage, or expense which the Indemnified
Parties may suffer, sustain or incur arising out of or due to a breach by POST
of the representations, warranties and covenants set forth in Article "6" of
this Agreement or in any documents delivered pursuant hereto or of a breach by
POST of its obligations pursuant to this Agreement or in any documents delivered
pursuant hereto.

                          C.         Reasonable Costs, Etc. The indemnification,
which is set forth in this Article "20" of this Agreement shall be deemed to
include not only the specific liabilities or obligation with respect to which
such indemnity is provided, but also all counsel fees, reasonable costs,
expenses and expenses of settlement relating thereto, whether or not any such
liability or obligation shall have been reduced to judgment.

                          D.         Third Party Claims. If any demand, claim,
action or cause of action, suit, proceeding or investigation (collectively, the
"Claim") is brought against an Indemnified Party for which the Indemnified Party
intends to seek indemnity from the other party hereto (the "Indemnifying
Party"), then the Indemnified Party within twenty-one (21) days after such
Indemnified Party's receipt of the Claim, shall notify the Indemnifying Party
pursuant to Paragraph "C" of Article "21" of this Agreement which notice shall
contain a reasonably thorough description of the nature and amount of the Claim
(the "Claim Notice"). The Indemnifying Party shall have the option to undertake,
conduct and control the defense of such claim or demand. Such option to
undertake, conduct and control the defense of such claim or demand shall be
exercised by notifying the Indemnified Party within ten (10) days after receipt
of the Claim Notice pursuant to Paragraph "C" of Article "21" of this Agreement
(such notice to control



14

--------------------------------------------------------------------------------



the defense is hereinafter referred to as the "Defense Notice"). The failure of
the Indemnified Party to notify the Indemnifying Party of the Claim shall not
relieve the Indemnifying Party from any liability which the Indemnifying Party
may have pursuant to this Article "20" of this Agreement except to the extent
that such failure to notify the Indemnifying Party prejudices the Indemnifying
Party. The Indemnified Party shall use all reasonable efforts to assist the
Indemnifying Party in the vigorous defense of the Claim. All costs and expenses
incurred by the Indemnified Party in defending the Claim shall be paid by the
Indemnifying Party. If, however, the Indemnified Party desires to participate in
any such defense or settlement, it may do so at its sole cost and expense (it
being understood that the Indemnifying Party shall be entitled to control the
defense). The Indemnified Party shall not settle the Claim. If the Indemnifying
Party does not elect to control the defense of the Claim, within the aforesaid
ten (10) day period by proper notice pursuant to Paragraph "C" of Article "20"
of this Agreement, then the Indemnified Party shall be entitled to undertake,
conduct and control the defense of the Claim (a failure by the Indemnifying
Party to send the Defense Notice to the Indemnified Party within the aforesaid
ten (10) day period by proper notice pursuant to Paragraph "C" of Article "20"
of this Agreement shall be deemed to be an election by the Indemnifying Party
not to control the defense of the Claim); provided, however, that the
Indemnifying Party shall be entitled, if it so desires, to participate therein
(it being understood that in such circumstances, the Indemnified Party shall be
entitled to control the defense). Regardless of which party has undertaken to
defend any claim, the Indemnifying Party may, without the prior written consent
of the Indemnified Party, settle, compromise or offer to settle or compromise
any such claim or demand; provided however, that if any settlement would result
in the imposition of a consent order, injunction or decree which would restrict
the future activity or conduct of the Indemnified Party, the consent of the
Indemnified Party shall be a condition to any such settlement. Whether the
Indemnifying Party shall control and assume the defense of the Claim or only
participate in the defense or settlement of the Claim, the Indemnified Party
shall give the Indemnifying Party and its counsel access, during normal business
hours, to all relevant business records and other documents, and shall permit
them to consult with its employees and counsel.

            20.        Miscellaneous.

                          A.         Headings. Headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

                          B.         Enforceability. If any provision which is
contained in this Agreement, should, for any reason, be held to be invalid or
unenforceable in any respect under the laws of any State of the United States,
such invalidity or unenforceability shall not affect any other provision of this
Agreement and in this Agreement shall be construed as if such invalid or
unenforceable provision had not been contained herein.

                          C.         Notices. Any notice or other communication
required or permitted hereunder shall be sufficiently given if sent by (i) mail
by (a) certified mail, prepaid, return receipt requested and (b) first class
mail, (ii) overnight delivery with confirmation of delivery or (iii) facsimile
transmission with an original mailed by first class mail, prepaid, addressed as
follows:



  If to POST: PostInk Technology, LP
2010 FM 2673 Canyon Lake, Texas 78133
Attention: Russell Chaney, CEO
Facsimile No.:



15

--------------------------------------------------------------------------------



  with a copy to: Fuller, Chlouber & Frizzell, L.L.P.
20 East 5th Street, Suite 200
Tulsa, OK 74103
Attention: Brad D. Fuller, Esq.
Facsimile No.: 918-585-9414         If to GADV: Global Advance Corp.
24955 Pacific Coast Highway
Malibu, CA 90265
Attention: Krystal Rocha, President
Facsimile No.: _____________         with a copy to: Applbaum & Zouvas, LLP,
925 Hotel Circle South,
San Diego, CA. 92108
Attention: Luke C. Zouvas, Esq.
Facsimile No.: 619-688-1716


or in each case to such other address and facsimile number as shall have last
been furnished by like notice. If all of the methods of notice set forth in this
Paragraph "C" of this Article "20" of this Agreement are impossible for any
reason, notice shall be in writing and personally delivered to the aforesaid
addresses. Each notice or communication shall be deemed to have been given as of
the date so mailed or delivered as the case may be; provided, however, that any
notice sent by facsimile shall be deemed to have been given as of the date so
sent if a copy thereof is also mailed by first class mail on the date sent by
facsimile. If the date of mailing is not the same as the date of sending by
facsimile, then the date of mailing by first class mail shall be deemed to be
the date upon which notice is given; provided further, however, that any notice
sent by overnight delivery shall be deemed to have been given as of the date of
delivery.

                          D.         Governing Law; Disputes. This Agreement
shall in accordance with the Laws of Delaware in all respects be construed,
governed, applied and enforced under the internal laws of the State of Delaware
without giving effect to the principles of conflicts of laws and be deemed to be
an agreement entered into in the State of Delaware and made pursuant to the laws
of the State of Delaware. The parties agree that they shall be deemed to have
agreed to binding arbitration with respect to the entire subject matter of any
and all disputes relating to or arising under this Agreement including, but not
limited to, the specific matters or disputes as to which arbitration has been
expressly provided for by other provisions of this Agreement and that any such
arbitration shall be commenced exclusively in Delaware. Any such arbitration
shall be by a panel of three arbitrators and pursuant to the commercial rules
then existing of the American Arbitration Association in the State of Delaware.
In all arbitrations, judgment upon the arbitration award may be entered in any
court having jurisdiction. The parties specifically designate the courts in the
State of Delaware as properly having jurisdiction for any proceeding to confirm
and enter judgment upon any such arbitration award. The parties hereby consent
to and submit to the exclusive jurisdiction of the courts of the State of
Delaware in any action or proceeding and submit to personal jurisdiction over
each of them by such courts. The parties hereby waive personal service of any
and all process and specifically consent that in any such action or proceeding
brought in the courts of the State of Delaware, any service of process may be
effectuated upon any of them by certified mail, return receipt requested, in
accordance with Paragraph "C" of this Article "20" of this Agreement. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.



16

--------------------------------------------------------------------------------



            The parties agree, further, that the prevailing party in any such
arbitration as determined by the arbitrators shall be entitled to such costs and
attorney's fees, if any, in connection with such arbitration as may be awarded
by the arbitrators. In connection with the arbitrators' determination for the
purpose of which party, if any, is the prevailing party, they shall take into
account all of the factors and circumstances including, without limitation, the
relief sought, and by whom, and the relief, if any, awarded, and to whom. In
addition, and notwithstanding the foregoing sentence, a party shall not be
deemed to be the prevailing party in a claim seeking monetary damages, unless
the amount of the arbitration award exceeds the amount offered in a legally
binding writing by the other party by fifteen percent (15%) or more. For
example, if the party initiating arbitration ("A") seeks an award of $100,000
plus costs and expenses, the other party ("B") has offered A $50,000 in a
legally binding written offer prior to the commencement of the arbitration
proceeding, and the arbitration panel awards any amount less than $57,500 to A,
the panel should determine that B has "prevailed".

            The arbitration panel shall have no power to award non-monetary or
equitable relief of any sort. It shall also have no power to award (i) damages
inconsistent with any applicable agreement between the parties or (ii) punitive
damages or any other damages not measured by the prevailing party's actual
damages; and the parties expressly waive their right to obtain such damages in
arbitration or in any other forum. In no event, even if any other portion of
these provisions is held invalid or unenforceable, shall the arbitration panel
have power to make an award or impose a remedy which could not be made or
imposed by a court deciding the matter in the same jurisdiction.

            Discovery shall be permitted in connection with the arbitration only
to the extent, if any, expressly authorized by the arbitration panel upon a
showing of substantial need by the party seeking discovery.

            All aspects of the arbitration shall be treated as confidential. The
parties and the arbitration panel may disclose the existence, content or results
of the arbitration only as provided in the rules of the American Arbitration
Association in Delaware, Delaware. Before making any such disclosure, a party
shall give written notice to all other parties and shall afford such parties a
reasonable opportunity to protect their interest.

                          E.         Expenses. Each party to this Agreement
shall bear and pay its own costs and expenses incurred in connection with the
execution and delivery of this Agreement and the transactions set forth in this
Agreement. GADV shall bear all legal fees and expenses with respect to the
preparation of this Agreement.

                          F.         Construction. Each of the parties hereto
hereby further acknowledges and agrees that (i) each has been advised by counsel
during the course of negotiations and (ii) each counsel has had significant
input in the development of this Agreement and (iii) this Agreement shall not,
therefore, be construed more strictly against any party responsible for its
drafting regardless of any presumption or rule requiring construction against
the party whose attorney drafted this Agreement.

                          G.         Entire Agreement. This Agreement and all
documents and instruments referred to herein (a) constitute the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof and thereof, and (b)
are not intended to confer upon any person other than the parties hereto any
rights or remedies hereunder. Each party hereto agrees that, except for the
representations and warranties contained in this Agreement, none makes any other
representations or warranties, and each hereby disclaims any other
representations and warranties made by itself or any of its officers, directors,
employees, agents, financial and legal advisors or other representatives, with
respect to the execution and delivery of this Agreement or the transactions
contemplated hereby, notwithstanding the delivery or disclosure to the other or
the other's




17

--------------------------------------------------------------------------------



representatives of any documentation or other information with respect to any
one or more of the foregoing.

                          H.         Further Assurances. The parties agree to
execute any and all such other further instruments and documents, and to take
any and all such further actions which are reasonably required to effectuate
this Agreement and the intents and purposes hereof.

                          I.         Binding Agreement. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, personal representatives, successors and assigns.

                          J.         Non-Waiver. Except as otherwise expressly
provided herein, no waiver of any covenant, condition, or provision of this
Agreement shall be deemed to have been made unless expressly in writing and
signed by the party against whom such waiver is charged; and (i) the failure of
any party to insist in any one or more cases upon the performance of any of the
provisions, covenants or conditions of this Agreement or to exercise any option
herein contained shall not be construed as a waiver or relinquishment for the
future of any such provisions, covenants or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition or provision hereof
shall not be deemed a waiver of such breach or failure and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver of any
other or subsequent breach.

                          K.         Counterparts. This Agreement may be
executed simultaneously in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

                          L.         Facsimile Signatures. Any signature which
is delivered via facsimile shall be deemed to be an original and have the same
force and effect as if such facsimile signature were the original thereof.

                          M.         Modifications. This Agreement may not be
changed, modified, extended, terminated or discharged orally, except by a
written agreement specifically referring to this Agreement which is signed by
all of the parties to this Agreement.

                          N.         Exhibits. All Exhibits annexed or attached
to this Agreement are incorporated into this Agreement by reference thereto and
constitute an integral part of this Agreement.

                          N.         Severability. The provisions of this
Agreement shall be deemed separable. Therefore, if any part of this Agreement is
rendered void, invalid or unenforceable, such rendering shall not affect the
validity or enforceability of the remainder of this Agreement; provided,
however, that if the part or parts which are void, invalid or unenforceable as
aforesaid shall substantially impair the value of this whole Agreement to any
party, that party may cancel and terminate this Agreement by giving written
notice to the other party.



18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.




  POSTINK TECHNOLOGY, LP               By: _____________________________    
Name: Russell Chaney
Title: Chairman and CEO               RSIV, LLC (General Partner of PostInk
Technology, LP)               By: _____________________________     Name:
Russell Chaney
Title: Managing Partner               GLOBAL ADVANCE CORP.               By:
_____________________________     Name: Krystal Rocha
Title: Chairman and CEO      





19

--------------------------------------------------------------------------------